18‐1331 
    Whitfield v. Johnson 
                                                                                                  
                            UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
                                            
                                   SUMMARY ORDER 
     
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.    WHEN 
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE 
EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
ASUMMARY ORDER@).    A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT 
ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
     
                 At a stated term of the United States Court of Appeals for the Second 
    Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
    Square,  in  the  City  of  New  York,  on  the  13th  day  of  March,  two  thousand 
    nineteen. 
     
    PRESENT:   
                 DENNIS JACOBS, 
                 GERARD E. LYNCH, 
                         Circuit Judges, 
                 LAWRENCE J. VILARDO,* 
                         District Judge. 
    _____________________________________ 
     
    Lorren Vincente Whitfield, DBA Lorren V. 
    Whitfield, 
                         Plaintiff‐Appellant, 
     
    F.K.P.W., 
                         Plaintiff, 
     
                 v.                                                   18‐1331 
                                                                 

    * Judge Lawrence J. Vilardo, of the United States District Court for the Western District 
    of New York, sitting by designation.
Natalie Johnson, Shameeka McAllister, 
Marleny Ariza, Judith James, Public 
School 28 AKA Warren Prep Academy, 
Hetal M. Shah, Dionne Lowery, Robin 
Karasyk, Keisha Francis, Doe John/Jane 1–
25, 
                  Defendants‐Appellees. 
_____________________________________ 
FOR PLAINTIFF‐APPELLANT:                  Lorren V. Whitfield, pro se, Brooklyn, 
                                          NY. 
 
FOR DEFENDANTS‐APPELLEES:                 No appearance. 
 
       Appeal from a judgment of the United States District Court for the Eastern 
District of New York (Kuntz, J.). 

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED, AND DECREED that the judgment of the district court is 
AFFIRMED. 

       Appellant Loren Vincente Whitfield, pro se, attempts to assert claims on 
behalf of his minor daughter, F.K.P.W., arising from a child‐neglect petition that 
had been filed against him in state court.    The district court dismissed the 
complaint sua sponte, holding (1) neither Whitfield nor another person who had 
signed the complaint (Angel Luis Torres, Jr.) could pursue a lawsuit on behalf of a 
minor because they are not attorneys; and (2) in any event, the complaint failed to 
comply with Federal Rule of Civil Procedure 8 because it did not contain a short 
and plain statement of a claim.    The original order dismissing the complaint 
granted leave to amend within 30 days.    Whitfield did not amend and instead 
filed a notice of appeal.    The district court then dismissed the complaint with 
prejudice, but sua sponte vacated that order and stayed the case until this Court 
decides the “interlocutory appeal.”    We assume the parties’ familiarity with the 
underlying facts, the procedural history, and the issues on appeal. 

      We first consider whether we have appellate jurisdiction.    “A dismissal 
with leave to amend is a non‐final order and not appealable.”    Slayton v. Am. 
Exp. Co., 460 F.3d 215, 224 (2d Cir. 2006).    However, “we will treat a premature 


                                         2 
appeal from a judgment granting leave to amend as an appeal from a final 
judgment if the deadline for amendment has passed.”    Id. at 224 n.7; see also 
Festa v. Local 3 Int’l Bhd. of Elec. Workers, 905 F.2d 35, 37 (2d Cir. 1990) (per 
curiam). 

      The first order dismissing the complaint was nonfinal and not immediately 
appealable because it granted Whitfield 30 days to amend.    But Whitfield filed 
the notice of appeal after “the deadline for amendment ha[d] passed,” Slayton, 
460 F.3d at 224 n.7, so we treat the appeal as one from a final judgment.    Further, 
the appeal is timely because the district court had not entered a separate 
judgment; thus, the time to appeal did not start to run until 150 days after the 
March 19 order was entered.    See Fed. R. App. P. 4(a)(7); Fed. R. Civ. P. 58(c).   
We conclude that we have appellate jurisdiction. 

      On the merits, the district court correctly ruled that Whitfield and Torres 
(non‐attorneys) cannot bring claims on behalf of others.    Sensational Smiles, LLC 
v. Mullen, 793 F.3d 281, 285 (2d Cir. 2015) (“[I]ndividuals may proceed pro se, but 
may not represent others without a law license.”).     

       We review the district court’s decision to dismiss the complaint pursuant to 
Federal Rule of Civil Procedure 8 for abuse of discretion.    See Kittay v. 
Kornstein, 230 F.3d 531, 541 (2d Cir. 2000).    Rule 8 requires a “short and plain 
statement” of a claim showing “that the pleader is entitled to relief.”    Fed. R. Civ. 
P. 8(a)(2).    Each averment must be “simple, concise, and direct,” Fed. R. Civ. P. 
8(d)(1), and give “fair notice” of the claims asserted.    Simmons v. Abruzzo, 49 
F.3d 83, 86 (2d Cir. 1995).    A complaint may be dismissed under Rule 8 if it “is so 
confused, ambiguous, vague, or otherwise unintelligible that its true substance, if 
any, is well disguised.”    Id.    Applying these standards here, we see no abuse of 
discretion.    Whitfield’s complaint was thoroughly confused, ambiguous, and 
unintelligible, and failed to provide the defendants with fair notice of the claims 
against them. 

      We have considered all of Whitfield’s remaining arguments and find them 
to be without merit.    For the foregoing reasons, the judgment of the district court 
is AFFIRMED.     
                                        FOR THE COURT:   
                                        Catherine O’Hagan Wolfe, Clerk of Court 


                                          3